DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1-22-2020 and 8-5-2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims 1 and 8 recite the limitation “delaying, based on the group address BU reception information, after receiving the WUR frame until a next delivery traffic indication map (DTIM) transmission time”; it is unclear what is being delayed and if it was delayed because of a match of the group address, or the opposite. The rest of the claims they share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu 10856228 in view of Asterjadhi 20180234918.

As to claim 1, Chu discloses a method in a wireless local area network (WLAN), the method performed by a station (STA) comprising: entering a wake-up radio (WUR) duty cycle mode in which an on-duration in which a WUR receiver of the STA is awake and an off-duration in which the WUR receiver is asleep are alternated (see abstract, col. 4, lines 26-49); and receiving a WUR frame during the on-duration of the WUR duty 

As to claim 2, Chu discloses the method of claim 1, wherein the group address bufferable unit (BU) reception information is one-bit information [202] (see col. 2, lines 21-30). 
 
As to claim 3, Chu discloses the method of claim 1, wherein the STA enters a doze state before the next transmission time (see col. 4, lines 50-63). Chu fails to disclose a traffic indication map (DTIM). In an analogous art, Asterjadhi discloses delaying after receiving the WUR frame until a next delivery traffic indication map (DTIM) transmission time (see par. 0055). Therefore, it would have been obvious to one 

Regarding claims 8-10, they are the corresponding device claims of method claims 1-3. Therefore, claims 8-10 are rejected for the same reasons as shown above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647